 1                                                         Judge Ricardo S. Martinez
 2
 3
 4
 5
                              UNITED STATES DISTRICT COURT FOR THE
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7
 8
      UNITED STATES OF AMERICA,                       CASE NO. CR16-320RSM
 9
                            Plaintiff,
10                                                    ORDER ON MOTION FOR
                       v.                             RECONSIDERATION
11
12    ROBERT A. STANARD,
13                       Defendant.
14
15          THIS MATTER comes before the Court on Defendant’s pro se Motion for
16
     Reconsideration of the Court’s May 31, 2019 order (Dkt # 189). Having reviewed Defendant’s
17
     motion and the remainder of the record herein,
18
19
            IT IS NOW ORDERED that Defendant’s pro se motion is for reconsideration is
20
     DENIED.
21
22
            DATED this 15th day of July, 2019.
23
24
25
26
                                                 A
                                                 RICARDO S. MARTINEZ
27                                               CHIEF UNITED STATES DISTRICT JUDGE

28
